DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 8 June 2021, regarding the Honeywell International, Inc. application.

Claims 1, 3-8, 10, 11, and 13-15 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1, 3-8, 10, 11, and 13-15 are allowed.

The following is an examiner’s statement of reasons for allowance: The previously cited LaConti reference (US 4,820,386) is the closest prior art to independent claims 1 and 5.  Each of independent claims 1 and 5 recite methods for depositing an electrode and an electrolyte on a MEMS electrochemical sensor including providing a blade on a surface of a substrate configured to cut the electrolyte. LaConti does not provide a blade, as required by these claims.  Therefore, each of independent claims 1 and 5, and their dependent claims are allowable over the prior art.
Independent claim 8 has been amended to recite a ridge extended along the perimeter of the surface of the substrate.  However, the previously applied Ma references (US 2012/0192413 A1) does not teach or suggest such a ridge; therefore, claim 8 and its dependent claim 10, are allowable over the prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	7 July 2021